OPINION — AG — A RESERVE OFFICER'S TRAINING CORPS AT A COLLEGE OR UNIVERSITY IS A RESERVE CORPS OR COMPONENT OF THE ARMED FORCES OF THE UNITED STATES AND THAT A MEMBER OF SUCH A UNIT IN THE ADVANCED TRAINING PROGRAM ESTABLISHED IN 78 Ohio St. 1961 1064 [78-1064], 10 U.S.C.A. 2102 ET SEQ., WHO IS AN OFFICER OR EMPLOYEE OF THE STATE OF OKLAHOMA OR A SUBDIVISION THEREOF, OR A MUNICIPALITY THEREIN, WHEN ORDERED BY THE PROPER AUTHORITY TO ACTIVE DUTY OR SERVICE IS ENTITLED TO LEAVE OF ABSENCE WITHOUT LOSS OF PAY DURING THE FIRST THIRTY DAYS OF SUCH LEAVE OF ABSENCE AS PROVIDED BY 72 Ohio St. 1961 48 [72-48]. ACCORDINGLY, THE OPINION OF THE ATTORNEY GENERAL DATED JAN. 19, 1962, TO W. L. KEATING, DIRECTOR, STATE PERSONNEL BOARD, IS HEREBY WITHDRAWN. CITE: OPINION NO. JAN. 19, 1962 (PENN LERBLANCE)